Opinion of the Court by
Chief Justice O’Rear —
Affirming.
The Chesapeake & Ohio Railway freight depot in Vanceburg is situated on Main street, alongside of which is a pavement. The.lay of the land is such that in getting freight into the depot for shipment, and in getting it out for delivery in town, teamsters have for years crossed the pavement in taking their wagons and drays up to the depot building to load and unload freight. Appellant, who was a drayman, loaded his dray with baled hay from the depot, or a car by it, and for that purpose and his own- convenience had driven his dray upon the pavement. In *322driving off the pavement the . wheels of his dray-dropped off at the pavement curbing, one before the other, which was a foot or more lower at that point than the sidewalk. Prom the jar thus caused appellant was thrown to the ground and sustained a serious injury to his shoulder. He sued the city, because it had neglected to so repair the pavement at that point as to make it reasonably safe for its use by wagons having occasion to go to the freight depot. Upon the evidence showing the foregoing state of facts, the trial court peremptorily instructed the jury to return a verdict for the defendant city, of which appellant complains on this appeal.
The sidewalks of a city are intended solely for the use of pedestrians. While they must be kept in reasonably safe repair for such use, the city is not bound to keep them fit for the use of vehicles also. If drivers of vehicles nevertheless use them for passage of their wagons, they must do so at their peril. Nor does the fact that the pavements have been so used by the acquiescence of the city for many years affect its liability in the matter, so far as vehicle drivers are concerned.
It is argued that the way used by appellant was the only practicable way for wagons to reach the depot. Be that as it may, the city was not legally bound to provide a roadway for wagons to the railroad depot, and is not liable for a failure to do so. If the driver of the wagon saw proper to use ways not provided for such, vehicles, he has no legal complaint against the city that they were not fit for the use to which he was' putting them. A city’s legal duty is not to furnish streets, even where they may be needed; but it is to keep such as it does furnish in a reasonably safe condition, for use for purposes for which they are pro*323vided — sidewalks for pedestrians; roadways for vehicles and horses.
Judgment affirmed.